OFFICE   OF   THE    ATTORNEY        GENERAL   OF   TEXAS
                                        AUSTIN




                                                            Kay   2, 1939




m
    -‘mate
     ustin, iexas                                          i

    ear sir:



            se are in receipt      of
    hioh 16 60 follow:


       to rural high sob


      ~'l6gu.y eonst




                                             ry and high sohooi OS rur81
                                             sqrwre miles or more, that
                                             it sahools, entitled to

                                that your ttird questiOn‘'*cents the altixtate
                                 that the l!frebtwa quest?on8 are auggssted~

             Seation 11, kcts 1950, Oh. 404, p. lE59, known ~a thi fiural
    Aid Len provides as~follows:
            Vet. il. TransportetionAid.     The Coun   ~Zhaperin-
                                                     z%ierized
       tendents an6 County Lahool Board are hereby a:.
       to set up a system 0r tramtportatlonfor the purpose of
30x1.A. L. Aikin, jr., Lay 2, 1939, ?e;;e2


   trtifX3IjOrtigg
                Lir:hschocl pupils fro% their di>:i.ricts,
                                                         to
   the nearest convenient accredited high school. 'r'heexpense
   of SUCL trans>ortatiou s:;aLiiiegaid out of Lbe funds
   hereby provided, not to exceed 'i'wo
                                      ($2.00) Doliers per
   pupil aer a.0ot.h.Provided, further, that iu districts COD;-
   posing au enzire comity, high school transportation aid as
   authorlzeU ixithis iection my be granted for the pumose
   of transportiug high school pupils within such districts to
   the most convenient accredited high sohool.
           *It is further provided that the districts through
   whiah theee buses travel awaymaks pro~Ie1ons with the
   County Superintendentantithe County Sahool Board to hare
   any other ahildrennot provided tar herein, tramported
   within and between their respectivedistriota, and said
   dlstriot amy make applicationfor State aid thereon to an
   amount not to exaeed One (#LOO) Dollar per month per
   pupil. Provided, that where regular bneee do not run in
   sparsely settled sections of eountleawhich era operating
   under a aow+y unit ayatsa, the CountyMhoolBoard and,
   County Superintendentare authorizedto.make prorlalona
   for the transportationof puplla within raid dlstrlqJia,
   an&may make applicationfor State aid thereon to en'
   amount not to exceed One ($1.001Dollar wr month Der




   reap;otmtkvtranepo&ation                aahool-dint-riot
   in wbieh there exiata two sahool planta, one or whioh ir
   a first class four (4) year high aobool and whidh aaid
   plants are separated by a distanoe of not less than two
   and one-half (2 l/2) xJ1.s."

        Article 2922a, Chapter 196,  Revised Civil 8tatutea. 1926,
B amended providea for the formation or organizationof rural
igh school districtaby grouping aontigaousdistrits or annexing
&lying distriats to a aantral conmmx or independentsahool dlstriat
3r purposes of maintaininga high sohool. Such dlstriats may be
armed so as to aontain more than 100 aquare miles (Art. 29220).
        In Chastain v. Mauldin, (T.C.S. 1930) 52 6. W. (2d)     295,
he aoart used the following eignifiaant language:
        "In the L~c?ha:iCaseabove, Judge iooney ix hoMinE
   constitutional the provisions of Chapter 19a, 'itlo 49,
   sets forth very clearly the purposes and effect cf that
   legislation. as there pointed out, the gr uping provided
   for does nrt have .the effect of abolishing tbe several
   districts in the group. ke also Limestone hoard v.
   V~ilson('ier.Civ.Ap;).)5 S. Z. (26) 605. It merely groups
   thee:Sor hl~h school purposes and places the Crouped board
   in charge of'all OS the schools in the district, thus
   abolishing the several district boards. 30 a&ion of any
    obaraoterwas taken which either attempted or had the
    eifeot oi abolishing the tither Creek dlstrlot, and under
    the faots as found by the oourt (that the average dally
    attendancewas 20 or more) the dlstrlot oould not have beon
    abolished or oonsolldatedwith~any other d%etrlat without a
   rote OS the texpayercr,which was not bad. B. 83.art. Z98SI.
    Th6 trustees of the grouped diatrlet were lnve8teb with
    the power and oharged with the duty of oonduating sohools
   and of ahinlsterlng all sohool property and fund& oi all
    the'distrfatswithin the boundaries of the oosmolldateddis-
    taut%    But they did not have the right to divert pkoperty
    or funds of one dlstriot to &other, or to the grouped
   xW3trict. . .I
         IwCounty Board of 6obool Trustees of Limesto& County
v. Ullaon, (T.C.A. 192S) 5 6. P. (Zd) 805, it was stated:
        (I      Such authority,however, Is merely to group
   suoh &riots     for the purpose of roraing a'rvlrslhigh
   sohool dlstriot . . . Said artioles also provide for the
   oonttil and management or the aohoola in suah dlstilots
   end define the relatiotis between the high sohool anq::the
   elementaryschools to be maJntained therein . . . vii two
   or more distrlots,areconsolidatedunder the artlo~&3
   above re$errqd to, (arts. ZSO!?to2815) eaohdlstrfot lose&i
   its separateldentitg, unletisIt be fpr oertaiti~Slmited
   purposes in connection with taxation, and they F&ether
   thereafter eonstltutea single district as though they
   had never had separate existenae. In saoh oases elementary
   eohools may be located by the board or trustees of the
   consolidated district as need therefor may appear.
   h. S. art. 2811. On the oontrary,when two or more oommon
   sohool districts are grouped to form a high sshool~district,
   aa above shown, each of such dlstriate retains its identity,
   and separate elementary sohools must be Mint&tied therein.
   R. 5. art. 2922r.   . .*
Hon. A. Ii.Aikin, l:,ay
                      2, 1939, ?are 4


         As vie lntarpret Ciia;dter
                                  19-A sni tt:f.
                                               Scrc~cinF case*, a'
rural Ii!
        [:hr;CLOOidir-trictis essentially a zwtzol SizLrict super-
*pored u?on sovercl col;tIcuou?districts for t!;e:xrpose cf xa:n-
tainlng a iJ!;-hschool for their coxr~onbenefit. The underlying
districts xaintaln tt:ir separate iiientiticsand separate elezectary
schools zust be maintaIned therejn. 'ihehigh school dirtrlct doea
not accurately include the several elercentarydistricts as such but
there is a horizontei severance c?fthe upper grades Prorcthe original
distriCtS, so to speak, to fom the rurel hfeh school dictrfct.
         '6eare of the opinion that elementary pupils.oi underlying
elerentalyschool distrioto are not entitled to.@Z.OO per month
.perpupil for transportationaid as pupils of a rural high sohool
dlstriot for traneportatlonto or between their respeotiveelemen-
tary districts but would be entitled to $1.00 per pupil per month
under the first sentenoe or the second paragraph of Seotion ll,
b&6 1957, Chapter 474, page 1259. High eohool pupils of the rural
~.s~hool    dlstrlot having 100 bquare lrilesor more would be
entitled to.#2.00 per pupil per month as transportational&. The
above oonoluslonoare aubjeot ot oourse to the oondition.thatthe
dlmtrlateam otherwire oomplylngwith the provisions of the fiural
Ai law.
                                        Your8 very truly
                                  ATTOFU4ZYGENI1JERALOFTEXAS

                                  BY
APPROVED